UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
TEAMSTERS LOCAL 639-EMPLOYERS             )
HEALTH TRUST AND ITS TRUSTEES, et al., )
                                          )
                  Plaintiffs,             )
                                          )
                  v.                      )                  Civil Action No. 10-964 (ESH)
                                          )
LORENZO DAVIS ,                           )
                                          )
                  Defendant.              )
__________________________________________)


                                 MEMORANDUM OPINION

       In this case brought under the Employee Retirement Income Security Act of 1974

(“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980, 29

U.S.C. § 1145, plaintiffs Teamsters Local 639-Employers Health Trust (“Health Trust”) and its

trustees seek legal and equitable relief against defendant Lorenzo Davis, a participant in the

Health Trust. The Clerk of Court has entered a default against defendant, and before the Court is

plaintiffs’ motion for entry of a default judgment pursuant to Federal Rule of Civil Procedure

55(b)(2). For the reasons stated herein, that motion will be granted and a default judgment

entered.

                                        BACKGROUND

       On November 11, 2008, defendant and his wife were injured by a third party in an

automobile accident. (Compl. ¶ 15.) As a result of the accident, defendant and his wife required

medical care, and to pay for their expenses, defendant submitted an executed claim form to the
Health Trust.1/ (Id. ¶ 16.) Pursuant to the Health Trust’s policy, it provided defendant with a

Subrogation Agreement to be executed before the Health Trust made any payments. (Id.) On

November 19, 2008, defendant signed the Subrogation Agreement, which provided that if

defendant or his dependent(s) recovered money from a third party who is or may be liable for the

injuries caused in the accident, defendant and/or his attorney would hold the money in a

constructive trust for repayment of any benefits advanced by the Health Trust. (Id. ¶ 17, Ex. 3.)

       According to the complaint and an affidavit submitted by Denelle Araujo, the Health

Trust’s Subrogration Coordinator, Health Trust advanced $22,748.06 in loss-of-time and medical

benefits related to the injuries sustained by defendant and his wife in the November 11, 2008

accident. (Id. ¶ 21; Aff. of Denelle Araujo [“Araujo Aff.”] ¶ 6.) On February 25, 2010,

defendant contacted Araujo and informed her that he had received a settlement related to the

accident and that a portion of the settlement had been disbursed to his attorney for payment of

attorneys’ fees and for reimbursement of the Health Trust. (Compl. ¶ 22.) However, the Health

Trust has not received any payments from Mr. Davis or his attorney, and when contacted,

defendant’s attorney informed the Health Trust that he had been discharged as defendant’s

attorney prior to the negotiation of any settlement and that he had not received any payment from

defendant. (Pls.’ Mem. in Supp. of Mot. for Def. J., and Attorneys’ Fees and Costs [“Mot.”] at

3.)



       1/
           Defendant is an employee of Washington Wholesale Liquors Company, LLC, a
contributing employer of the Health Trust. (Compl. ¶ 8.) Under the terms of its collective
bargaining agreement with Teamsters Local 639, Washington Wholesale Liquors Company,
LLC, is required to make contributions to the Health Trust on defendant’s behalf. (Id.) As a
result of these contributions, defendant and his dependants are eligible for benefits from the
Health Trust. (Id.)

                                                 2
       On June 9, 2010, plaintiffs filed a complaint against defendant under 29 U.S.C. §

1132(a)(3)2/ to enforce the terms of the Health Trust and the Subrogation Agreement.3/

Defendant was served with the complaint on July 15, 2010, but he has failed to answer or

otherwise defend this action. The Clerk of Court entered default on August 18, 2010. Pursuant

to the Court’s August 17, 2010 Order directing plaintiffs to move for entry of judgment,

plaintiffs have moved for entry of default judgment pursuant to Fed. R. Civ. P. 55(b)(2). As of

the date of this Memorandum Opinion, defendant has not entered an appearance nor filed any

pleadings in this case.

                                           DISCUSSION

       Plaintiff asks the Court to enter a default judgment against defendant and in favor of

plaintiffs in the amount of $24,845.81, which includes $22,748.06 in benefits received by

defendant from the Health Trust, as well as $1,747.75 in attorneys’ fees and $350.00 for costs.

(Mot. at 5; Araujo Aff. ¶ 6; Decl. of Richard C. Welch [“Welch Decl.”] ¶ 4.) In support of its

motion, plaintiff filed a declaration from Richard C. Welch, an attorney representing plaintiff,

attesting to the fees incurred by plaintiff in pursuing this matter. (Welch Decl. ¶¶ 3-4.) Plaintiff

has also submitted the affidavit of Denelle Araujo, who is responsible for administering the

subrogation liens held by Health Trust, which includes a copy of Ms. Araujo’s records as to the



       2/
         ERISA permits a fiduciary of an employee benefit plan to bring a civil action to “obtain
other appropriate equitable relief . . . to enforce any provisions of . . . the terms of the plan.” 29
U.S.C. § 1132(a)(3).
       3/
         The Court has jurisdiction over this matter pursuant to 29 U.S.C. § 1132(e)(1) and (f),
28 U.S.C. § 1331, and 28 U.S.C. § 1337. Venue is proper under 29 U.S.C. § 1132(e)(2). The
Court has jurisdiction over defendant pursuant to 29 U.S.C. § 1132(e)(2) and Fed. R. Civ. P.
4(k)(1)(C).

                                                  3
care provided to defendant and his wife. (Araujo Aff. ¶ 1, Ex. 5.)

       When a default has been entered by the Clerk, a court may enter a default judgment

pursuant to Rule 55(b)(2). Fed. R. Civ. P. 55(b)(2).4/ A court has the authority to enter default

judgment when a defendant fails to defend its case appropriately or otherwise engages in dilatory

tactics. Keegel v. Key W. & Caribbean Trading Co., 627 F.2d 372, 375 n.5 (D.C. Cir. 1980).

Courts strongly favor resolution of disputes on their merits, but default judgment is available

“when the adversary process has been halted because of an essentially unresponsive party. . . .

The diligent party must be protected lest he be faced with interminable delay and continued

uncertainty as to his rights.” Jackson v. Beech, 636 F.2d 831, at 835-36 (D.C. Cir. 1980)

(internal quotations omitted). A default judgment is warranted if defendant is a “totally

unresponsive” party and its default is plainly willful, as reflected by its failure to respond “either

to the summons and complaint, the entry of default, or the motion for default judgment.”

Gutierrez v. Berg Contracting Inc., No. 99-3044, 2000 WL 331721, at *1 (D.D.C. March 20,

2000) (citing Jackson, 636 F.2d at 836).

       Where, as here, there is a complete “absence of any request to set aside the default or

suggestion by the defendant that it has a meritorious defense, it is clear that the standard for



       4/
         Rule 55(b)(1) provides that the Clerk can enter a default judgment:

       If the plaintiff’s claim is for a sum certain or a sum that can be made certain by
       computation, the clerk--on the plaintiff’s request, with an affidavit showing the
       amount due--must enter judgment for that amount and costs against a defendant
       who has been defaulted for not appearing and who is neither a minor nor an
       incompetent person.

Fed. R. Civ. P. 55(b)(1). “In all other cases, the party must apply to the court for a default
judgment.” Fed. R. Civ. P. 55(b)(2).

                                                  4
default judgment has been satisfied.” Int’l Painters & Allied Trades Indus. Pension Fund v.

Auxier Drywall, LLC, 531 F. Supp. 2d 56, 57 (D.D.C. 2008) (internal quotation marks omitted).

This is not a case where the application for default should be denied because “the allegations of

the complaint, even if true, are legally insufficient to make out a claim.” Gutierrez, 2000 WL

331721, at *2. Finally, no hearing is needed to “(A) conduct an accounting; (B) determine the

amount of damages; (C) establish the truth of any allegation by evidence; or (D) investigate any

other matter.” Fed. R. Civ. P. 55(b)(2).

       Plaintiff seeks default judgment in the amount of $24,845.81 ($22,748.06 in benefits

received by defendant from the Health Trust as well as $1,747.75 in attorneys’ fees and $350.00

for costs). (Mot. at 5.) Plaintiff has provided detailed affidavits and documentary evidence to

support its motion, which the Court finds sufficient to prove its entitlement to the requested

damages. See Flynn v. Mastro Masonry Contractors, 237 F. Supp. 2d 66, 69 (D.D.C. 2006) (in

moving for default judgment, plaintiff “must prove its entitlement to the requested damages,” but

in deciding the motion, “the court may rely on detailed affidavits or documentary evidence to

determine the appropriate sum for the default judgment”). Accordingly, the Court finds that

plaintiff is entitled to a default judgment against defendant and will enter it in the amount of

$24,845.81.




                                                  5
                                       CONCLUSION

      For the reasons set forth above, the Court will grant plaintiff’s motion for default

judgment. A separate Order accompanies this Memorandum Opinion.


                                                         /s/
                                            ELLEN SEGAL HUVELLE
                                            United States District Judge

DATE: September 9, 2010




                                                6